******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     SHAWN TITTLE v. SUSAN SKIPP-TITTLE
                (AC 36231)
                 Gruendel, Lavine and Mullins, Js.
     Argued September 17—officially released December 1, 2015

  (Appeal from Superior Court, judicial district of
Waterbury, Hon. Lloyd Cutsumpas, judge trial referee.)
  Susan Skipp-Tittle, self-represented, the appellant
(defendant).
 Joseph T. Brady, with whom, on the brief, was Rose-
mary E. Giuliano, for the appellee (plaintiff).
                          Opinion

  GRUENDEL, J. The self-represented defendant,
Susan Skipp,1 appeals from various orders entered over
four years of litigation following her uncontested
divorce from the plaintiff, Shawn Tittle, on March 28,
2011. This court previously dismissed the appeal in part.
As to the remaining claim on appeal—i.e., that the trial
court erred in denying the defendant’s motion to rein-
state alimony on October 8, 2013—we now affirm the
judgment of the trial court.
    The following facts, as found by the court, are rele-
vant here. When the court dissolved the parties’ mar-
riage on March 28, 2011, pursuant to their separation
agreement, it awarded the defendant $1803 per week
in alimony and $534 per week in child support. Alimony
was to end on the earliest of: (1) death; (2) remarriage;
or (3) January 1, 2018. The judgment stated both that
‘‘[t]he duration of the alimony shall be non-modifiable’’;
(emphasis added); and that each party’s annual income
could increase by up to $25,000 before that change
would justify modifying the amount of alimony. At the
time, the plaintiff was earning $375,000 per year and
the defendant was earning $56,000 per year. Also pursu-
ant to their separation agreement, the court awarded
the parties joint legal custody of their minor children,
with the defendant’s home to serve as the children’s
primary residence.
   Several months later, the plaintiff moved to modify
the financial orders. The court granted his motion on
December 28, 2011, stating that the ‘‘[p]laintiff’s court
ordered obligations to pay alimony and child support
are temporarily suspended until further order of the
court.’’ This modification was due to the plaintiff’s
changed financial situation—at the time of the hearing,
he was earning only $43,368 per year while the defen-
dant was earning more than $60,000 per year. The court
found that the plaintiff did ‘‘not have the present ability
to make payments of alimony’’ because he had been
forced to change jobs ‘‘in large part due to [the] defen-
dant’s actions,’’ which it described in greater detail. The
court clarified its 2011 modification two years later on
August 23, 2013, stating that the prior order had been
‘‘intended to render ineffective, and to stop and reduce
to zero, the orders of alimony and child support until
further order of the court. It was not the intention of
these orders to allow the accrual of alimony, but simply
to end the plaintiff’s obligation to pay alimony until
further order of the court.’’
  The court modified the custody orders on October
16, 2012, awarding sole legal custody of the parties’
minor children to the plaintiff, entering numerous pro-
tective orders against the defendant, and awarding sig-
nificantly reduced, conditional visitation with the
children to the defendant. The judgment provided that
the defendant ‘‘may not exercise her [visitation] time
unless she [complies with the conditions].’’ This modifi-
cation was due to the defendant’s actions, which the
court described extensively. At the time of the October
8, 2013 judgment that is the subject of this appeal, the
defendant had not seen her children in more than a
year.
   The court considered three motions in its October 8,
2013 judgment: (1) the defendant’s motion to reinstate
alimony; (2) the plaintiff’s motion for child support; and
(3) the guardian ad litem’s motion for contempt. As to
the second and third motions, the court denied the
plaintiff’s motion for child support and noted that the
guardian ad litem had chosen not to proceed with her
motion for contempt.
   As to the first motion, the court denied the defen-
dant’s motion to reinstate alimony, finding: ‘‘The burden
of [child] support has fallen solely on the plaintiff who
has been assisted to a large extent by his present wife.
. . . The plaintiff remains the primary caregiver for the
two minor children of the parties, ages [eleven] and
[thirteen], who continue in court ordered therapy and
have had more than their share of disruption in their
young lives. These duties also impact on the plaintiff’s
opportunity to expand his [medical] practice, increase
his income and pay alimony.’’ The court discussed the
defendant’s role in bringing about that situation. Finally,
the court noted that the defendant’s employment
recently had been terminated and that she was collect-
ing unemployment benefits of $519 per week. The court
found that ‘‘she lost her job as a result of her own
actions,’’ which included two arrests, one for stalking
and one for violating a protective order.
   On October 25, 2013, the defendant filed this appeal
from the October 8, 2013 judgment and from various
other orders dating back to the original March 28, 2011
judgment of dissolution. This court dismissed the
appeal in part as untimely, insofar as it challenged judg-
ments rendered before the court’s October 8, 2013 judg-
ment. A party has twenty days to appeal a judgment;
Practice Book § 63-1 (a); and no other judgment fell
within twenty days of the defendant’s October 25, 2013
appeal.2 This court also dismissed the appeal in part
for lack of a final judgment, insofar as it challenged the
court’s October 8, 2013 ruling on the guardian ad litem’s
motion for contempt because the court did not decide
that motion. The sole issue remaining on appeal is
whether, on October 8, 2013, the court improperly
denied the defendant’s motion to reinstate alimony. We
conclude that it did not.
  At the outset, we note that our rules of practice do
not recognize a ‘‘motion to reinstate alimony.’’ Never-
theless, ‘‘[w]e are mindful that we should be solicitous
to [self-represented] petitioners and construe their
pleadings liberally . . . .’’ (Internal quotation marks
omitted.) Markley v. Dept. of Public Utility Control, 301
Conn. 56, 74, 23 A.3d 668 (2011). ‘‘[I]t is the substance of
a motion . . . that governs its outcome, rather than
how it is characterized in the title given to it by the
movant.’’ (Internal quotation marks omitted.) Mark v.
Neundorf, 147 Conn. App. 485, 488 n.5, 83 A.3d 685
(2014) The defendant’s motion could be construed as
either a motion to open the court’s December 28, 2011
judgment reducing alimony to $0 per week, or a motion
to modify alimony. See Jones v. Jones, Superior Court,
judicial district of Waterbury, Docket No. FA-87-078550-
S (October 24, 1995). We address each in turn.
                             I
  To the extent that the defendant’s motion seeks to
open the December 28, 2011 judgment reducing alimony
to $0 per week, the court did not abuse its discretion
in denying her motion because the time to challenge
any defect in the 2011 judgment other than subject
matter jurisdiction had long since passed, and the court
had subject matter jurisdiction.3
   Ordinarily, a party must move to open a judgment
within four months of its issuance.4 See General Stat-
utes § 52-212a. Within certain boundaries, however, ‘‘a
challenge to subject matter jurisdiction can be raised
at any time and . . . the court must fully resolve it
before proceeding further with the case.’’ (Emphasis
added; internal quotation marks omitted.) Sousa v.
Sousa, 157 Conn. App. 587, 599–600, 116 A.3d 865, cert.
granted, 317 Conn. 917, 118 A.3d 61 (2015). We thus
consider the defendant’s arguments to the extent that
they challenge the court’s subject matter jurisdiction
at the time it rendered the December 28, 2011 judgment.5
   We begin with the standard of review. Although we
review a court’s decision to grant or deny a motion to
open a judgment for abuse of discretion; Wilkinson v.
Boats Unlimited, Inc., 236 Conn. 78, 84, 670 A.2d 1296
(1996); the underlying issue of subject matter jurisdic-
tion is a question of law over which our review is ple-
nary. First American Title Ins. Co. v. 273 Water Street,
LLC, 157 Conn. App. 23, 29, 117 A.3d 857 (2015). ‘‘Sub-
ject matter jurisdiction involves the authority of a court
to adjudicate the type of controversy presented by the
action before it. . . . Once it is determined that a tribu-
nal has authority or competence to decide the class of
cases to which the action belongs, the issue of subject
matter jurisdiction is resolved in favor of entertaining
the action. . . . [I]n determining whether a court has
subject matter jurisdiction, every presumption favoring
jurisdiction should be indulged.’’ (Citations omitted;
internal quotation marks omitted.) Amodio v. Amodio,
247 Conn. 724, 727–28, 724 A.2d 1084 (1999).
  Here, General Statutes § 46b-1 (4) provides that the
Superior Court has subject matter jurisdiction over legal
disputes in ‘‘family relations matters,’’ including ali-
mony, and General Statutes § 46b-86 (a) provides that
the court has continuing subject matter jurisdiction to
modify alimony orders. Amodio v. Amodio, supra, 247
Conn. 729–30.
   None of the procedural defects that the defendant
alleges, even if true, deprived the court of that jurisdic-
tion. In brief, the mosaic doctrine she cites is irrelevant
to subject matter jurisdiction. See Marshall v. Marshall,
119 Conn. App. 120, 136, 988 A.2d 314 (mosaic doctrine
permits courts to reconsider all interrelated financial
orders on remand), cert. granted, 296 Conn. 908, 993
A.2d 467 (2010) (appeal withdrawn November 18, 2010).
Failure to append a request for leave to file a motion
pursuant to Practice Book § 25-26 (g) does not implicate
subject matter jurisdiction. Cf. State v. Carey, 222 Conn.
299, 307, 610 A.2d 1147 (1992) (‘‘Practice Book rules
do not ordinarily define subject matter jurisdiction’’).
Failure to file a timely motion to open implicates per-
sonal jurisdiction and the court’s authority, not subject
matter jurisdiction. See In re Baby Girl B., 224 Conn.
263, 288, 618 A.2d 1 (1992). The provision in the parties’
judgment of dissolution stating that the ‘‘duration of the
alimony shall be non-modifiable’’ implicates the court’s
authority, not subject matter jurisdiction. See Amodio
v. Amodio, supra, 247 Conn. 727–32 (clause in judgment
of dissolution forbidding modification not truly jurisdic-
tional). Finally, the defendant has cited no case—and
we are aware of none—to support her claim that viola-
tions of the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et seq., deprive a court of subject
matter jurisdiction.
  The court did not abuse its discretion in denying the
defendant’s motion insofar as it sought to open the
December 28, 2011 judgment for lack of subject mat-
ter jurisdiction.
                            II
   To the extent that the defendant’s motion seeks to
modify alimony, the court did not abuse its discretion
in denying the motion because the defendant did not
prove a substantial change in circumstances. ‘‘Our
review of a trial court’s granting or denial of a motion
for modification of alimony is governed by the abuse
of discretion standard. . . . In determining whether a
trial court has abused its broad discretion in domestic
relations matters, we allow every reasonable presump-
tion in favor of the correctness of its action.’’ (Citation
omitted; internal quotation marks omitted.) Light v.
Grimes, 156 Conn. App. 53, 64, 111 A.3d 551 (2015).
  In her motion, the defendant sought to change her
periodic alimony from $0 per week back to its original
amount of $1803 per week. To do so, she had to show
that: (1) a ‘‘substantial change in circumstances’’
occurred after the court’s December 28, 2011 judgment
reducing the alimony to $0 per week; and (2) that
change warranted a change in alimony, in light of the
factors laid out in General Statutes § 46b-82. See Bor-
kowski v. Borkowski, 228 Conn. 729, 735–36, 638 A.2d
1060 (1994) (‘‘[t]o avoid re-litigation of matters already
settled, courts in modification proceedings allow the
parties only to present evidence going back to the latest
petition for modification’’ [internal quotation marks
omitted]).
   The defendant failed to meet her burden. To qualify
as a substantial change in circumstances, a change or
alleged inability to pay ‘‘must be excusable and not
brought about by the defendant’s own fault.’’ Olson v.
Mohammadu, 310 Conn. 665, 674, 81 A.3d 215 (2013).
Here, the record contains only one arguably substantial
change that occurred after the December 28, 2011 judg-
ment, namely, the defendant’s loss of her job. The court,
however, expressly found that the defendant ‘‘lost her
job as a result of her own actions,’’ which included
two arrests. This finding meant that, under Olson, the
change was not a ‘‘substantial change in circumstances’’
for purposes of § 46b-86. The defendant did not meet
her burden of proving a substantial change in circum-
stances. Accordingly, the court did not abuse its discre-
tion in denying her motion, insofar as the motion sought
to modify alimony.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant’s surname was restored from Skipp-Tittle to Skipp upon
dissolution of the marriage.
   2
     Although Connecticut courts construe the rules of practice liberally in
favor of self-represented parties, ‘‘the right of self-representation provides
no attendant license not to comply with relevant rules of procedural and
substantive law.’’ (Internal quotation marks omitted.) Oliphant v. Commis-
sioner of Correction, 274 Conn. 563, 570, 877 A.2d 761 (2005).
   3
     Although General Statutes § 52-212a preserves courts’ common-law
authority to open judgments after the four month period under other, limited
circumstances; see Bruno v. Bruno, 146 Conn. App. 214, 230, 76 A.3d 725
(2013); the defendant expressly disclaimed any reliance on such circum-
stances in this motion because she had alleged them instead in a separate
motion to vacate based on fraud.
   4
     The defendant argues that, because the court used the word ‘‘temporar-
ily’’ in the December 28, 2011 judgment, it was not a final judgment and so
she could not challenge it at that time. On the contrary, ‘‘a ruling by a trial
court regarding financial issues in a marital dissolution case . . . [in
response to] . . . a postjudgment motion . . . is a final judgment for pur-
poses of appeal.’’ Ahneman v. Ahneman, 243 Conn. 471, 479, 706 A.2d
960 (1998).
   5
     To the extent that the defendant challenges the court’s personal jurisdic-
tion over her when it granted the plaintiff’s motion to modify alimony on
December 28, 2011, she has waived that objection. ‘‘[A] party may waive its
objection to a trial court’s erroneous exercise of personal jurisdiction if that
party generally appears in the case and actively prosecutes the action or
contests the issues. . . . There can be no waiver, however, if the party
being haled into court [f]ar from consenting to or waiving objection to [the
court’s] action . . . advance[s] strenuous opposition to it and steadfastly
maintain[s] that position thereafter.’’ (Citations omitted; internal quotation
marks omitted.) In re Baby Girl B., 224 Conn. 263, 292, 618 A.2d 1 (1992).
As a general matter, ‘‘a party waives the right to dispute personal jurisdiction
unless that party files a motion to dismiss within thirty days of the filing
of an appearance.’’ Foster v. Smith, 91 Conn. App. 528, 536, 881 A.2d 497
(2005). Here, the defendant appeared at the December 19, 2011 hearing,
argued the matter, and continued to litigate the case for almost another two
years before she filed her first motion to dismiss on any jurisdictional
ground on October 1, 2013. She, therefore, has waived any objection to
personal jurisdiction.